Case 1:18-cv-00211-TSE-JFA Document 78-15 Filed 03/22/19 Page 1 of 1 PageID# 690




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA


 SIMRET SEMERE TEKLE,                                 Case No.: 1:18-cv-211
               Plaintiff,
        v.

 NOUF BINT NAYEF ABDUL-AZIZ AL
 SAUD MOHAMMAD BIN ABDULLAH AL
 SAUD
               Defendants.


 I, RICHARD F. LEVY, DECLARE:

        1.     I am an attorney at the law firm of Jenner & Block LLP and counsel to Plaintiff

 Simret Semere Tekle in the above-captioned matter.

        2.     Appended hereto as Exhibit A is a true and accurate copy of the Letter from

 Richard F. Levy, Jenner & Block LLP, to Stuart G. Nash and John L. Brownlee, Holland &

 Knight LLP (Sept. 11, 2018).




 I declare, under penalty of perjury under the laws of the United States and Virginia that the
 foregoing is true and correct, and that I executed this Declaration on March 22, 2019 in Chicago,
 IL.

                                                      /s/Richard F. Levy
                                                      Richard F. Levy
                                                      JENNER & BLOCK LLP
                                                      1099 New York Avenue NW, Suite 900
                                                      Washington, DC 20001
                                                      (202) 639-6000
                                                      rlevy@jenner.com
